Citation Nr: 1527199	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In June 2014, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD) rated at 70 percent.  

2.  The effects of the Veteran's service connected disability render him unable to engage in substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Given the fully favorable disposition of the claim on appeal, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Nonetheless, the Board notes that during the Board hearing, the undersigned VLJ clarified the issue on appeal, discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103. 

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is in receipt of entitlement to service connection for PTSD rated as 70 percent disabling.  He meets the minimum scheduler criteria for consideration of TDIU.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

In this case, since being released from service the Veteran had multiple periods of unemployment and numerous jobs that lasted no longer than two years.  On his VA Form 21-8940, Application for Increased Compensation Based Upon Unemployability, he reported that he has been unemployed since 1996 at which point he was disabled due to his service-connected PTSD.  He also indicated that he dropped out of high school in the 11th grade and has not had any additional training or education. 

A July 2011 VAMC psychiatry note shows that the examiner opined that the Veteran's poor work record and current unemployability are related to him being assaulted in service, which caused the Veteran's PTSD.   

On VA examination in August 2012, the examiner noted that the Veteran's PTSD symptoms result in impairment in occupational functioning.  She stated that specifically, the Veteran's difficulty with anger management would likely result in problems in interpersonal relationships with coworkers and bosses, if he had to work closely with other people.  She indicated that his panic attacks would likely interrupt the pace and consistency of his work.  She opined that despite the functional impairments, the Veteran's service-connected PTSD alone does not render him completely unable to secure and maintain substantially gainful employment.  She indicated that the Veteran reported that he worked successfully, and was a good worker, for 15 years as a truck driver.  She asserted that this was a work position in which he was able to work independently for the most part, did not have frequent interaction with other people, and was able to set his own pace to some degree.  She stated he had to leave that position due to medical problems (lung collapse, and later diagnosis of cancer).  She indicated that he reported that the reason he cannot work now is that he has only one lung, but that he would like to return to doing some volunteer work.  She asserted that if he were not additionally limited by other medical problems, it is likely that he would still be able to work successfully in a job position that did not require frequent interaction with others, and did not require a consistent, sustained work pace.  

During the hearing and in other statements throughout the claims file, the Veteran and his wife assert that he was not employed as a truck driver for 15 years.  The Veteran stated that he does not hold a license to drive a truck, nor does he have the driving record to do so.  He indicated that in both 1981 and 1989 he was arrested and charged with DWI, and lost his license for 5 years each occurrence, which would also make this impossible.  The Veteran reported that there could have been a communication issue as the Veteran speaks with an electronic device, and the examiner seemed to struggle to understand him during the examination.

After the hearing, the Veteran provided a letter from his VA social worker and psychiatrist dated August 2014.  The social worker and psychiatrist indicated that the Veteran has been a patient of the Behavioral Health Clinic for over 15 years.  They state that he is currently seen biweekly for therapy and every two months or more for medication management.  They assert that he is no longer in group therapy because he could not tolerate being around others.  They indicated that he is diagnosed with major depression, anxiety disorder, and PTSD.  They stated that their program staff does not consider the Veteran a candidate to return to work at this time or in the foreseeable future.  They explained he has great trouble not reacting impulsively to hurt others and he regularly reports close calls.

After a review of the evidence, the Board finds the effects of the Veteran's service-connected disability has caused significant occupational impairment, thus rendering him unemployable.  In arriving at this determination, the Board has specifically considered the Veteran's employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341.  The Veteran worked has had multiple periods of unemployment and numerous jobs that lasted no longer than two years.  He dropped out of high school in the 11th grade and has not had any additional training or education.   

The Board acknowledges the opinion of the August 2012 VA examiner but notes that the examiner's opinion appears to be based on the inaccurate premise that the Veteran was employed for 15 years as a truck driver.  The Veteran has provided credible lay testimony that shows he was not employed as a truck driver for 15 years.  His statements indicate that he was never employed as a truck driver and has not been able to sustain gainful employment for more than two years consecutively.  The Board notes that a medical opinion based on inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus the August 2012 VA examiner's opinion has no probative value.

Here, the Board has afforded greater probative value to the opinions of the July 2011 physician and the social worker and psychiatrist that provided the August 2014 letter.  When viewed as a whole, the opinions are persuasive and warrant being assigned greater probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the doctors addressed the Veteran's contentions and based their opinions following a review of the Veteran's medical records as well as years of examining the Veteran.  Based on these medial opinions and the Veteran's background, the Board concludes that the Veteran is not able to maintain substantially gainful employment.

Given the Veteran's limited educational background and his occupational history, the Board finds that the limitations described by the Veteran due to his service-connected disability preclude him from being able to realistically obtain and maintain any form of gainful employment.  Consequently, the Board finds that the weight of the evidence supports a grant of a TDIU.


ORDER

TDIU is granted subject to the controlling regulations governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


